Citation Nr: 0944086	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-12 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disability.

2.  Entitlement to service connection for a right hand 
disability.

3.  Entitlement to service connection for a left index finger 
disability.

4.  Entitlement to service connection for a left knee 
disability.

5.  Entitlement to service connection for a right calf 
disability.

6.  Entitlement to service connection for a left foot 
disability.

7.  Entitlement to service connection for an acquired 
psychiatric disability.

8.  Entitlement to service connection for a sleep disorder.

9.  Entitlement to service connection for headaches.

10.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served in the National Guard from June 1976 to 
October 1997, and in the U.S. Army Reserve from October 1997 
to July 2005.  During this time, she served on active duty 
from February 1977 to September 1977; June 11, 1984, to 
August 11, 1984; and September 9, 1985, to October 19, 1985.  
In addition, she had active duty for training (ACDUTRA) from 
March 1994 to March 1995.

During the course of the appeal, the Veteran has raised 
additional matters which must be addressed by the RO.  In 
October 2005, she stated that she wished to add the issue of 
service connection for dizziness (vertigo) to her claim; this 
issue is REFERRED to the RO for initial consideration.  In 
August 2008, she indicated that she had a line of duty 
determination regarding a bad sinus infection, and on several 
occasions, she has referred to a bilateral foot condition 
caused in service, but her claim, and subsequent development 
only referred to a left foot condition.  The RO must clarify 
whether she is also claiming service connection for a sinus 
disability and/or a right foot disability, and take 
appropriate action based on her response.

The issues of service connection for a left foot disability, 
an acquired psychiatric disability, and headaches are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A chronic bilateral shoulder disorder, right hand 
disorder, left index finger disorder, left knee disorder, 
right calf disorder, sleep disorder, and asthma were not 
manifested while the Veteran was on active duty, or within a 
year thereafter.

2.  A chronic bilateral shoulder disorder, right hand 
disorder, left index finger disorder, left knee disorder, 
right calf disorder, sleep disorder, or asthma did not have 
its onset during a period of ACDUTRA, did not result from 
injury during a period of INACDUTRA, and was not worsened 
during a period of ACDUTRA, or as a result of injury during a 
period of INACDUTRA.  


CONCLUSIONS OF LAW

1.  A chronic bilateral shoulder disorder, right hand 
disorder, left index finger disorder, left knee disorder, 
right calf disorder, sleep disorder, or asthma was not 
incurred in or aggravated by active service, nor may 
degenerative joint disease be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A chronic bilateral shoulder disorder, right hand 
disorder, left index finger disorder, left knee disorder, 
right calf disorder, sleep disorder, or asthma was not 
incurred in or aggravated by ACDUTRA or INACDUTRA.  
38 U.S.C.A. §§ 101(22), (24), 106(d), 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.6, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in October 2005, prior to the 
initial adjudication of the claims, the RO notified the 
Veteran of the information necessary to substantiate the 
service connection claims on appeal, and of hers and VA's 
respective obligations for obtaining specified different 
types of evidence.  She was told that the evidence must show 
a relationship between her current disabilities and an 
injury, disease or event in military service.  She was 
advised of various types of lay, medical, and employment 
evidence that could substantiate her service connection 
claims.  

The file does not reflect that the Veteran was provided with 
information regarding ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because there 
is no rating or effective date assigned as a result of this 
decision, however, the Veteran is not prejudiced by this 
notice deficiency.  

Under the VCAA, the VA also has a duty to assist the Veteran 
by making all reasonable efforts to help a claimant obtain 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  Service 
treatment and personnel records have been obtained.  Because 
she has not attributed the onset or worsening of any of the 
conditions to a period of ACDUTRA or INACDUTRA, further 
verification of the duty dates need not be obtained for the 
issues decided in this decision.  All other records 
identified by the Veteran of potential relevance to the 
service connection claims decided in this decision have also 
been obtained.  A VA examination was provided in February 
2006; although this opinion did not address the question of a 
nexus, as to the issues decided in this decision, a nexus 
opinion is not warranted because there is no credible 
evidence establishing that an event, injury, or disease 
occurred in service or during an applicable presumptive 
period for which the claimant qualifies, or a credible 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor her representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Service Connection

The Veteran served in the National Guard from June 1976 to 
October 1997, and in the U.S. Army Reserve from October 1997 
to July 2005, during which time she served on active duty 
from February 1977 to September 1977, June 11, 1984, to 
August 11, 1984, and September 9, 1985, to October 19, 1985.  
In addition, she had active duty for training (ACDUTRA) from 
March 1994 to March 1995.  She was discharged in April 1999 
because she was found to be medically unfit for retention, 
due to her chronic kidney disease.

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In 
addition, service connection may also be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training 
(ACDUTRA).  38 U.S.C.A. §§ 101(22), 106(d), 1110, 1131; 38 
C.F.R. § 3.6(c), 3.303.  In a decision as to service 
connection based on a period of ACDUTRA, the primary 
distinction is that the presumptive provisions in the law, 
which require active service, do not apply to ACDUTRA.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  As to 
inactive duty training (INACDUTRA), service connection may be 
granted only for disability resulting from injury incurred in 
or aggravated while performing INACDUTRA, and not for 
disease.  See 38 U.S.C.A. §§ 101(22)-(24), 106(d), 1110, 
1131; 38 C.F.R. § 3.6(c), (d), 3.303.  

To establish service connection, a Veteran must show (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the current disability and the in-
service disease or injury (or in-service aggravation), "the 
so-called 'nexus' requirement."  Holton v. Shinseki, No. 
2008-7081, slip op. at 3 (Fed. Cir. Mar. 5, 2009); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

As noted above, the Veteran served in the National Guard from 
June 1976 to October 1997, and in the U.S. Army Reserve from 
October 1997 to July 2005.  During this time, she served on 
active duty from February 1977 to September 1977.  Records 
from the service department indicate that this was the 
Veteran's only period of active duty.  

The Veteran's separation examination in August 1977 did not 
disclose any complaints or abnormal findings concerning the 
shoulders, hands, fingers, left knee, or right calf.  
Likewise, there were no complaints or abnormal findings 
pertaining to a psychiatric disorder, a sleep disorder, or 
asthma.  

During the succeeding years she had training duty, but she 
has not specifically attributed the onset or worsening of any 
of these claimed conditions to any specific period of 
ACDUTRA, or to any injury occurring during a specific period 
of INACDUTRA.  Periodic examinations during this period, in 
January 1993 and May 1998, did not disclose any pertinent 
complaints or abnormal findings.  

In April 2003, on the medical history portion of an 
examination, the Veteran the veteran responded "yes" to a 
question of whether she had now, or had ever had, asthma.  
She responded "no" to a question of whether she had now, or 
had ever had, painful shoulder, arthritis, or knee trouble.  
In May 2004, she had a limited to duty profile for complaints 
including "bilateral shoulder pain (arthritis)."  

A Physical Evaluation Board (PEB) in March 2005 determined 
that the Veteran was medically unfit to perform the duties of 
her rank and station; however, it was noted to be a nonduty 
related case.  In responding to the PEB findings in April 
2005, the Veteran stated that she had arthritis in both 
shoulders and hands from carrying heavy equipment and from 
typing on the computer.  

On a VA examination in February 2006, she said she had been 
unable to carry an M16 in service due to shoulder pain.  She 
also complained of arthritis in her right hand and left index 
finger from carrying and typing.  After examination, 
including X-rays, she was diagnosed as having bilateral 
shoulder strain, with degenerative joint disease in the left 
shoulder, as well as right hand and left index finger strain.  

On the VA examination, the Veteran also complained of pain 
the left knee for over 20 years.  X-rays were normal, and she 
was diagnosed as having left knee arthralgia with no 
instability.  

She also complained of right calf pain for many years, and 
was diagnosed as having right calf gastrocnemius strain.  
Records from Kaiser, however, show that two weeks later, in 
February 2006, she complained of a 2-3 day history of right 
calf pain, and she stated that she usually stood all day long 
on her job at the Post Office.  The diagnosis at that time 
was right calf strain/tendonitis.  In August 2006, she was 
noted to have mild varicose veins; although she stated, in 
August 2008, that varicose veins were the source of her calf 
pain, she has not attributed them to any specific period of 
training duty.  Moreover, Kaiser medical records in a 
notation dated in April 2007 of venous aches from standing 10 
hours at a time at work.  

Regarding sleep apnea, there is no medical diagnosis of sleep 
apnea.  When she had a motor vehicle accident in August 2004, 
it was noted that she admitted that she had not slept enough, 
and rear ended the other vehicle because she was groggy.  
Neither the report of the accident nor the medical statement 
of treatment after the accident, however, indicate the 
presence of a sleep disorder at that time.  On the February 
2006 VA examination, the Veteran stated that she felt she had 
sleep apnea; she was diagnosed as having an undiagnosed sleep 
disorder.  There is no evidence, lay or medical, that such 
condition had its onset during her period of active duty in 
1977, or during a period of ACDUTRA, or that it resulted from 
injury sustained during a period of INACDUTRA.  

On the February 2006 VA examination, the Veteran reported 
that she had had asthma for many years, and records from 
Kaiser show that the Veteran has been treated for asthma.  
Again, however, there is no evidence, lay or medical, that 
such condition had its onset during her period of active duty 
in 1977, or during a period of ACDUTRA, or that it resulted 
from injury sustained during a period of INACDUTRA.  

In sum, there is no medical or lay evidence attributing the 
onset or worsening of a chronic bilateral shoulder disorder, 
right hand disorder, left index finger disorder, left knee 
disorder, right calf disorder, sleep disorder, or asthma to 
the Veteran's active duty in 1977, or to any specific period 
of training duty.  Her discharge from the Reserves due to 
medical unfitness in July 2005 was a nonduty determination, 
and, hence, no inference of service connection may be drawn.  
The presumptions of soundness and aggravation do not apply to 
periods of ACDUTRA or INACDUTRA, and in her vague contentions 
regarding the onset of the various conditions, the Veteran 
has not attributed them to any period of training duty.  
Therefore, service connection is no warranted.  In reaching 
this determination, the Board is mindful that all reasonable 
doubt is to be resolved in the Veteran's favor.  However, the 
preponderance of the evidence is against the claims, and the 
claims must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for chronic bilateral shoulder disorder, 
right hand disorder, left index finger disorder, left knee 
disorder, right calf disorder, sleep disorder, and asthma is 
denied.


REMAND

The Veteran contends that she was diagnosed as having 
tendonitis of both feet during her period of active duty in 
1977, with a cast applied for nine days.  She states that her 
condition eventually required surgery on the left foot in the 
1990s.  Although a VA examination was provided in February 
2006, this examination did not address the question of a 
nexus to service, and, in view of her contentions that the 
condition began during her period of service in 1977, an 
examination with an opinion as to a nexus to service must be 
provided.  

With respect to headaches, an accident report shows that the 
Veteran was in a motor vehicle accident on August 15, 2004.  
A doctor's statement dated in August 2004 indicates that she 
suffered from a concussion and headache resulting from the 
motor vehicle accident.  She contends that she was traveling 
from training duty on that date, and submitted a copy of a 
request for her to change a previously scheduled drill date 
to August 15, 2004.  It has not been verified, however, that 
the Veteran was in a drill status on that date.  This must be 
verified, and, if confirmed, an examination provided.  

Finally, a VA psychiatric examination in February 2006 
resulted in diagnoses of major depressive disorder and pain 
disorder, and it was noted that tit was likely that if the 
physical conditions were sustained while the Veteran was on 
active duty, the psychiatric conditions may also be related 
to service.  Therefore, this issue must be deferred pending a 
decision as to the other issues.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's duty status at 
the time of the motor vehicle accident 
which occurred on August 15, 2004, (a 
Sunday) at approximately 4:55 p.m.; 
specifically, whether she was on 
INACDUTRA, or traveling to or from such 
duty.

2.  If she was on duty (or authorized 
travel) at the time of the accident, 
schedule the Veteran for an appropriate 
examination to determine whether she 
has a chronic headache disability which 
was caused or worsened by the motor 
vehicle accident on August 15, 2004.  
The entire claims folder and a copy of 
this REMAND should be made available to 
the examiner for review in connection 
with his or her opinion.

3.  Schedule the Veteran for an 
examination to determine whether she 
has a neuroma or other chronic left 
foot disability which had its onset, or 
was worsened, while she was on active 
duty in 1977, or during any specific 
period of ACDUTRA, or resulted from 
injury during a specific period of 
INACDUTRA.  The entire claims folder 
and a copy of this REMAND should be 
made available the examiner for review 
in connection with his or her opinion.

4.  After assuring compliance with the 
above development, as well as with any 
other required notice and development 
action, the RO should adjudicate the 
claims on appeal, in light of all 
evidence of record.  If any claim is 
denied, furnish the Veteran and her 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


